Citation Nr: 1030100	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue of entitlement to service connection for 
diabetes mellitus has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  

The record in this case reflects service in the Vietnam era.  
Therefore, the Veteran is presumed to have been exposed to Agent 
Orange.  As noted, in Veterans exposed to Agent Orange, service 
connection for peripheral neuropathy is presumed for acute and 
subacute peripheral neuropathy.  According to Note 2, for 
purposes of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure and resolves within two years 
of the date of onset.  

Medical records in this case reflect that peripheral neuropathy 
was initially diagnosed in 2004.  VA medical records dated in 
September 2004 reflect a diagnosis of bilateral leg fatigue and 
numbness in the right leg.  A physician noted " neuropathy 
related to possible alcohol abuse versus diabetes."   The 
medical record did not address the etiological relationship, if 
any, between peripheral neuropathy and herbicide exposure.

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  The Board finds that a remand is 
warranted in order to obtain a VA medical opinion to determine 
whether the Veteran's peripheral neuropathy was caused by his 
active military service, including Agent Orange exposure during 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing circumstances when a VA examination is 
required).

Accordingly, the case is REMANDED for the following action:


1.   Schedule the Veteran for a VA 
examination for peripheral neuropathy.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that the claims file was 
reviewed..

2.  Following a thorough VA examination, if 
peripheral neuropathy is diagnosed, the 
examiner should state whether peripheral 
neuropathy is at least as likely as not (50 
percent or greater likelihood) related to 
herbicide exposure during service.  The 
examiner should provide a detailed rationale 
for the opinion.

3.  Following the requested development, the 
claim should be readjudicated based upon all 
of the evidence of record. If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned to 
the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



